Citation Nr: 1813196	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability characterized as status post anterior cruciate ligament (ACL) repair of the left knee.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1988 to April 1995.  He had additional service in the Army from January 2003 to April 2004 and July 2006 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the current claim was previously before the Board in June 2015.  The claim was remanded in order to afford the Veteran another VA examination of his right knee because a June 2010 examination was found to be inadequate.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right knee disability is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include diagnosed as ACL tear of the right knee, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is grant the full benefit sought in this appeal so any errors in VA's duty to notify and assist are harmless.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Board has reviewed the evidence of record and finds the criteria for service connection for right knee disability, to include as secondary to his service-connected left knee disability characterized as status post ACL repair of the left knee has been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.
	
A VA examination in June 2010 diagnosed the Veteran with a cruciate ligament tear of the right knee, thus meeting the first element of a service connection claim.  See June 2010 VA Examination.

In November 2003, the Veteran injured his left knee after falling down the stairs of a tower while on guard duty in Iraq.  See Service Treatment Records November 2003 to March 2004.  In his July 2012 notice of disagreement, the Veteran asserted that he injured his right knee in the same in-service incident that injured his left knee.  Following the accident the Veteran underwent surgery for a post ACL repair and was granted service connection for the in-service left injury in a December 2004 rating decision.  Thefore, the second element of a service connection claim, an in-service incurrence, has been met.

With regard to the final element of a service connection claim whether there is a nexus between the Veteran's current disability and his military service the Board finds that the evidence is in equipoise.  Specifically, the Veteran was afforded a 
VA examination in June 2010 where the examiner only addressed secondary service connection.  As noted above, the Board found the examination inadequate in a June 2015 Board decision and remanded the claim for another examination.  Notably, there were two other VA examinations that occurred in January 2014 and June 2015 that did not provide an opinion on the etiology of the right knee claim.  

Following the June 2015 VA examination there are two examinations of record on the same day conducted by the same physician in September 2016.  See September 2016 VA Examination Knee (First Exam); September 2016 VA Examination Knee (Second Exam).  The examinations have opposite conclusions.  In the First Examination the doctor opines that the right knee disability is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The reasoning behind the opinion was based on a review of the medical record which did not show a right knee injury during service and the Veteran stated he did not begin to feel knee pain until four months after his fall in Iraq that resulted in his left knee disability.  However, the examiner did record that he could not determine the age of the right knee injury, which had been diagnosed with an ACL tear.  To the contrary, in the Second Examination the examiner states that the claimed condition "was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness".  The rationale for the opinion was the findings of dystrophic calcification of the distal femur that was observed in radiological impressions of the right knee in March 2010.  See Medical Treatment February 2010 to November 2009.  The examiner stated that the dystrophic calcification findings indicated an old injury that was most likely due to old trauma incurred during service based on review of the record.

Both of the September 2016 examinations are by the same doctor, have indicated a review of the claimant's medical history, and have provided reasonable rationales for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).
Neither examination outweighs the other with regard to credibility or probative value.  In addition, a review of the remaining evidence of record does not tilt the scales of balance as to whether the right knee disability is related to military service.  Although not mentioned by the VA examiners the service treatment records (STRs) record one in-service treatment in June 1988 where the Veteran stated his right knee was aching.  At the time of the treatment he attributed the knee pain to a history of motor cycle accidents and an injury playing pickup basketball.  See Service Treatment Records May 1988 to November 1994.  However, an in-service examination following the June 1988 treatment in October 1993 showed no abnormalities, so the right knee issue was transitory and not chronic in nature.  There are no discharge examinations of record.  VA treatment records reveal that the Veteran sought treatment for his right knee pain and even received steroid injections in August 2010.  See Medical Treatment November 2009 to February 2010.  There is a lack of documented treatment prior to November 2009 for the right knee disability and the etiology of the knee pain is based on the Veteran's lay statements.  Id.  The Board finds the Veteran competent to discuss his observable right knee symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's statements have been consistent throughout the pendency of the claim, thus the Board finds such statement to be credible.  Therefore, the overall competent evidence of record is in equipoise as to whether the Veteran's current right knee disability is related his military service.  

In sum, the Board finds that the competent evidence is equipoise with regard to whether a nexus has been established between the Veteran's current right knee disability and his military service.  Where the evidence is in equipoise the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.  Therefore, a grant of service connection is warranted for the right knee.


ORDER

Service connection for a right knee disability, to include diagnosed as ACL tear of the right knee, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


